Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments discussed in their response dated 2021-07-14 are considered and they necessitate new grounds of rejection detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added limitation in independent claims 1 and 9 “without requiring the removal of at least one of the water inlet port, the water outlet port, the water recirculation port, the gas inlet port, the air inlet port, the exhaust port and the service” is a negative limitation not expressly supported by the originally filed specification or disclosure, and consequently is new matter.
Claims 2-8 and 10-14 are rejected based on dependency on the rejected independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added limitation in independent claims 1 and 9 “without requiring the removal of at least one of the water inlet port, the water outlet port, the water recirculation port, the gas inlet port, the air inlet port, the exhaust port and the service” is indefinite because it is not clear what the components might be removed relative to. To list two possibilities, the components could be removed from the conductors (for example, recirculation conductor 12 and cold water supply conductor 14) or the system as a whole (that is, from the inside of the water heater). For the purposes of examination the examiner is interpreting the claim as not removing the components from the system as a whole such that the services can remain in operation (water, gas, etc.).
Claims 2-8 and 10-14 are rejected based on dependency on the rejected independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani (US-20180363925-A1) in view of Moodie (US-6198046-B1).
Regarding claim 1, Deivasigamani discloses:
An enclosure for a heating system (Deivasigamani, fig. 4, ref. no. 38) for a service selected from the group consisting of
receiving water through a water inlet port (Deivasigamani, fig. 4, ref. no. 32), outputting a heated water supply through a water outlet port (Deivasigamani, fig. 4, ref. no. 28), receiving a gas supply through a gas inlet port (Deivasigamani, fig. 4, ref. no. 26), receiving an air supply through an air inlet port (Deivasigamani, fig. 4, ref. no. 30) and outputting a combustion exhaust through an exhaust port (Deivasigamani, fig. 4, ref. no. 24),
said enclosure comprising a wall (Deivasigamani, fig. 4, wall of ref. no. 38) through which the water inlet port (Deivasigamani, fig. 4, ref. no. 32), the water outlet port (Deivasigamani, fig. 4, ref. no. 28), the gas inlet port (Deivasigamani, fig. 4, ref. no. 26), the air inlet port (Deivasigamani, fig. 4, ref. no. 30) and the exhaust port (Deivasigamani, fig. 4, ref. no. 24) are disposed, and
the equipment (e.g., Deivasigamani, fig. 3A, ref. no. 4 for heat exchangers; also see fig. 8 and para. 0086 for the exhaust manifold) is connected to at least one of the water inlet port (Deivasigamani, fig. 3A, Inlet), the water outlet port (Deivasigamani, fig. 3A, dark arrow to the left of ref. no. 10), the gas inlet port (connected to the burner; see Deivasigamani, fig. 8, ref. no. 66 for the burner), the air inlet port (connected to the burner; see Deivasigamani, fig. 8, ref. no. 66 for the burner) and the exhaust port (Deivasigamani, fig. 8, with exhaust gasses ref. no. 68).
Deivasigamani fails to explicitly teach:
said wall is configured to be removable for access to equipment disposed inside said enclosure, and
wherein the area around the service is accessible when said wall is removed without requiring the removal of at least one of the water inlet port, the water outlet port, the water recirculation port, the gas inlet port, the air inlet port, the exhaust port and the service.
However, Moodie teaches:
said wall (Moodie, fig. 4, ref. no. 50) is configured to be removable for access to equipment disposed inside said enclosure (Moodie, fig. 1) (e.g., two services can be accommodated in the wall via ref. nos. 98), and
wherein the area around the service (Moodie, fig. 1, ref. no. 120) is accessible when said wall is removed (see Moodie, fig. 1) without requiring the removal of at least one of the water inlet port, the water outlet port, the water recirculation port, the gas inlet port, the air inlet port, the exhaust port and the service (see Moodie, fig. 4, the passage hole 98 are sized to fit the electrical cord 120; a person having ordinary skill in the art would be able to size the passage hole to fit the services passing through without interfering with the opening of the wall).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the enclosure for a heating system of Deivasigamani to include the above claim limitations in view of the teachings of Moodie to provide a protective cover that is resistant to tampering by children (Moodie, col. 2, lines 24-26).
Regarding claim 2, the combined teachings teach the enclosure of claim 1, wherein said wall comprises at least one door (Moodie, fig. 4, ref. no. 50).
Regarding claim 3, the combined teachings teach the enclosure of claim 1, wherein said wall comprises at least one door configured to be openable while the service is in use
Regarding claim 4, the combined teachings teach the enclosure of claim 1, wherein said wall comprises at least one hinged door (see hinges: Moodie, fig. 4, ref. no. 54).
Regarding claim 5, the combined teachings teach the enclosure of claim 1, wherein said wall comprises at least one hinged door (see hinges: Moodie, fig. 4, ref. no. 54) configured to be openable while said service is in use (see Moodie, fig. 1; the door being open does not prevent the service from being used).
Regarding claim 9, Deivasigamani teaches:
An enclosure for a heating system (Deivasigamani, fig. 4, ref. no. 38) for a service selected from the group consisting of
receiving water through a water inlet port (Deivasigamani, fig. 4, ref. no. 32), outputting a heated water supply through a water outlet port (Deivasigamani, fig. 4, ref. no. 28), receiving a gas supply through a gas inlet port (Deivasigamani, fig. 4, ref. no. 26), receiving an air supply through an air inlet port (Deivasigamani, fig. 4, ref. no. 30) and outputting a combustion exhaust through an exhaust port (Deivasigamani, fig. 4, ref. no. 24),
said enclosure comprising a wall (Deivasigamani, fig. 4, wall of ref. no. 38) through which the water inlet port (Deivasigamani, fig. 4, ref. no. 32), the water outlet port (Deivasigamani, fig. 4, ref. no. 28), the gas inlet port (Deivasigamani, fig. 4, ref. no. 26), the air inlet port (Deivasigamani, fig. 4, ref. no. 30) and the exhaust port (Deivasigamani, fig. 4, ref. no. 24) are disposed,
and the equipment (e.g., Deivasigamani, fig. 3A, ref. no. 4 for heat exchangers; also see fig. 8 and para. 0086 for the exhaust manifold) is connected to at least one of the water inlet port (Deivasigamani, fig. 3A, Inlet), the water outlet port (Deivasigamani, fig. 3A, dark arrow to the left of ref. no. 10), the gas inlet port (connected to the burner; see air inlet port (connected to the burner; see Deivasigamani, fig. 8, ref. no. 66 for the burner) and the exhaust port (Deivasigamani, fig. 8, with exhaust gasses ref. no. 68).
Deivasigamani fails to explicitly teach:
said wall is configured to be removable for access to equipment disposed inside said enclosure,
wherein the area around the service is accessible when said wall is removed, and
wherein said wall comprises at least one door.
However, Moodie teaches:
said wall (Moodie, fig. 4, ref. no. 50) is configured to be removable for access to equipment disposed inside said enclosure (Moodie, fig. 1) (e.g., two services can be accommodated in the wall via ref. nos. 98),
wherein the area around the service (Moodie, fig. 1, ref. no. 120) is accessible when said wall is removed (see Moodie, fig. 1) without requiring the removal of at least one of the water inlet port, the water outlet port, the water recirculation port, the gas inlet port, the air inlet port, the exhaust port and the service (see Moodie, fig. 4, the passage hole 98 are sized to fit the electrical cord 120; a person having ordinary skill in the art would be able to size the passage hole to fit the services passing through without interfering with the opening of the wall),
wherein said wall comprises at least one door (Moodie, fig. 4, ref. no. 50).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the enclosure for a heating system of Deivasigamani to include the above claim limitations in view of the teachings of Moodie to provide a protective cover that is resistant to tampering by children (Moodie, col. 2, lines 24-26).
Regarding claim 10, the combined teachings teach the enclosure of claim 9, wherein said wall comprises at least one hinged door (see hinges: Moodie, fig. 4, ref. no. 54).
Regarding claim 11, the combined teachings teach the enclosure of claim 9, wherein said wall comprises at least one door configured to be openable while the service is in use (see Moodie, fig. 1; the door being open does not prevent the service from being used).
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deivasigamani (US-20180363925-A1) in view of Moodie (US-6198046-B1) as applied to claims 1 and 9 respectively, and in further view of Burns (US-5097801-A).
Regarding claim 6, the combined teachings teach:
The enclosure of claim 1.
Burns teaches the remainder:
further comprising a front surface (Burns, fig. 1, front of housing 2 and access door 1), wherein said wall is disposed on said front surface (Burns, fig. 1, access door 1).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the enclosure for a heating system of the combined teachings to include the above claim limitations in view of the teachings of Burns to have easy serviceability (Burns, col. 1, line 28).
Regarding claim 12, the combined teachings teach
The enclosure of claim 9.
Burns teaches the remainder:
further comprising a front surface (Burns, fig. 1, front of housing 2 and access door 1), wherein said wall is disposed on said front surface (Burns, fig. 1, access door 1).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the enclosure for a heating system of the combined teachings to include the above claim limitations in view of the teachings of Burns to have easy serviceability (Burns, col. 1, line 28).
Claims 1, 7-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US-6951191-B1) in view of Isaacks (US-9270098-B2).
Regarding claim 1, Lin discloses:
An enclosure for a heating system (Lin, fig. 4, ref. no. 10) for a service selected from the group consisting of
receiving water through a water inlet port (Lin, fig. 4, ref. no. 80), receiving a gas supply through a gas inlet port (Lin, fig. 1, ref. no. 611),
said enclosure comprising a wall (Lin, fig. 4, ref. no. 20) through which the water inlet port (Lin, fig. 4, ref. no. 80) is disposed, and
the equipment (e.g., Lin, fig. 1, ref. nos. 40 and 63) is connected to at least one of the water inlet port (Lin, fig. 1, ref. no. 80) or the gas inlet port (Lin, fig. 1, ref. no. 611, the gas inlet port, is connected to ref. no. 63).
Lin fails to explicitly teach:
said wall is configured to be removable for access to equipment disposed inside said enclosure, and
wherein the area around the service is accessible when said wall is removed without requiring the removal of at least one of the water inlet port, the water outlet port, the water recirculation port, the gas inlet port, the air inlet port, the exhaust port and the service.
However, Isaacks teaches:
said wall (Isaacks, fig. 1A, ref. no. 150) is configured to be removable for access to equipment disposed inside said enclosure, and
wherein the area around the service is accessible when said wall is removed (Isaacks, fig. 1A, see area in ref. no. 110a) without requiring the removal of the water inlet port 
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the enclosure for a heating system of Lin to include the above claim limitations in view of the teachings of Isaacks to securely house the services (Isaacks, col. 2, line 21).
Regarding claim 7, the combined teachings teach the enclosure of claim 1. The combined teachings fail to explicitly teach:
further comprising a side surface, wherein said wall is disposed on said side surface.
Lin (fig. 7) teaches:
further comprising a side surface (Lin, fig. 7, side of ref. no. 20), wherein said wall (Lin, fig. 7, ref. no. 20, picking only the side as the wall; note that Lin teaches a service going through the side) is disposed on said side surface.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the enclosure for a heating system of the combined teachings to include the above claim limitations in view of the teachings of Lin to have a compact water heater (Lin, col. 1, lines 63-64).
Regarding claim 8, the combined teachings teach the enclosure of claim 1, wherein said wall (Lin, fig. 4, ref. no. 20, picking only the front as the wall) comprises a sliding door (Isaacks, fig. 1A, ref. no. 150).
Regarding claim 9, Lin teaches:
An enclosure for a heating system
receiving water through a water inlet port (Lin, fig. 4, ref. no. 80), receiving a gas supply through a gas inlet port (Lin, fig. 4, ref. no. 613),
said enclosure comprising a wall (Lin, fig. 4, ref. no. 20) through which the water inlet port (Lin, fig. 4, ref. no. 80) is disposed,
the equipment (e.g., Lin, fig. 1, ref. nos. 40 and 63) is connected to at least one of the water inlet port (Lin, fig. 1, ref. no. 80) or the gas inlet port (Lin, fig. 1, ref. no. 90, the gas source, is connected to ref. no. 63).
Lin fails to explicitly teach:
said wall is configured to be removable for access to equipment disposed inside said enclosure,
wherein the area around the service is accessible when said wall is removed without requiring the removal of at least one of the water inlet port, the water outlet port, the water recirculation port, the gas inlet port, the air inlet port, the exhaust port and the service,
wherein said wall comprises at least one door.
Isaacks teaches:
said wall (Isaacks, fig. 1A, ref. no. 150) is configured to be removable for access to equipment disposed inside said enclosure (see Isaacks, fig. 1A),
wherein the area around the service (Isaacks, fig. 1A, ref. no. 135) is accessible when said wall is removed (see Isaacks, fig. 1A) without requiring the removal of at least one of the water inlet port
wherein said wall comprises at least one door (Isaacks, fig. 1A, ref. no. 150).
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the enclosure for a heating system of Lin to include the above claim limitations in view of the teachings of Isaacks to securely house the services (Isaacks, col. 2, line 21).
Regarding claim 13, the combined teachings teach the enclosure of claim 9, wherein said wall comprises at least one sliding door (Isaacks, fig. 1A, ref. no. 150).
Regarding claim 14, the combined teachings teach the enclosure of claim 9. The combined teachings fail to explicitly teach:
further comprising a side surface, wherein said wall is disposed on said side surface.
Lin (fig. 7) teaches:
further comprising a side surface (Lin, fig. 7, side of ref. no. 20), wherein said wall (Lin, fig. 7, ref. no. 20, picking only the side as the wall; note that Lin teaches a service going through the side) is disposed on said side surface.
Therefore, it would have been obvious to a person skilled in the art at the time the invention was filed to modify the enclosure for a heating system of the combined teachings to include the above claim limitations in view of the teachings of Lin to have a compact water heater (Lin, col. 1, lines 63-64).
Response to Arguments
Applicant's arguments filed 2021-07-14 have been fully considered but they are not persuasive.
The examiner disagrees that the Moodie and Isaacks references are non-analogous. These references are reasonably pertinent to the problem faced by the inventors. The instant application concerns enclosures (see p. 1, line 9 of the specifications of the instant application), and Moodie and Isaacks teach enclosures. See MPEP 2141.01(a).
With respect to Deivasigamani not teaching a front wall for claims 6 and 12, the examiner disagrees. However, in the interest of advancing prosecution, new rejections were made for claims 6 and 12 in view of Burns (US-5097801-A).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-6750.  The examiner can normally be reached on MTuWThF, 9am-12pm, 1pm-5pm, 6pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BENJAMIN TRETTEL/               Examiner, Art Unit 3762                                                                                                                                                                                         
/KENNETH J HANSEN/               Primary Examiner, Art Unit 3746